DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 regarding the objection to the specification has been fully considered. The objection is withdrawn in view of the amendment.
Applicant’s argument on Page 9 regarding the rejection of Claims 1-18 under 35 U.S.C. 112(b) has been fully considered. The rejection is withdrawn in view of the amendments.
Applicant’s argument regarding the rejection of Claims 1, 3, 4, 17, and 18 under 35 U.S.C. 102 has been fully considered but is not persuasive and/or moot under new grounds of rejection under 35 U.S.C. 103 under Baba (US 20140018682) in view of Kiyan et al. (US 20170035386).
Baba, Kamiyama, Miyachi, Kanayama, and Hashimoto remain applicable to the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) in view of Kiyan et al. (US 20170035386).
Regarding Claims 1 and 18, Baba teaches a medical image display apparatus, ([0032] “The ultrasonic diagnostic apparatus”) comprising a hardware processor, ([0101] “volume data generating unit 7”), that determines a determined low-luminance region on a medical image related to a biotissue inside a subject based on a luminance value of a pixel constituting the medical image, the determined low-luminance region having a low luminance and being sandwiched between a plurality of high-luminance regions having a high luminance, ([0101] “along the depth direction of the ultrasonic beams b, a probe surface 60, a fat layer 61, a uterus 62, amniotic fluid 63, a fetal surface 64, a fetal anterior section in high-echo region 65, a fetal low echo region 66, and a fetal posterior section in high echo region 67 are generated by the volume data generating unit 7 as the volume data. Regions F denoted by oblique lines […] have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions). The uterus 62, the fetal anterior section in high-echo region 65 and the fetal posterior section in high-echo region 67 are high-echo regions, and the fat layer 61, the amniotic fluid 63 and the fetal low-echo region 66 are low-echo regions” and Fig. 6, re-produced below), the high luminance being higher than the low luminance ([0101] “Regions F denoted by oblique lines in FIG. 6 have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions).”).
The above cited functions are computer-implemented, which therefore necessitate associated non-transitory recording medium storing a computer readable region display program, as from the inclusion of an operation unit 2, as in [0076] (“The operation unit 2 performs the operation of the ultrasonic diagnostic apparatus 1, executes various setting for rendering a 3-dimensional image of an object, and instructs the rendering of the 3-dimensional image of the object. The operation unit 2 also instructs the direction of the ultrasonic beam to an ultrasonic-beam direction instructing unit. The 

    PNG
    media_image1.png
    470
    569
    media_image1.png
    Greyscale

Fig. 6 of Baba
However, Baba does not explicitly teach a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region.
In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a medical image display apparatus, ([0036] “ultrasonic diagnosing device 1”), comprising a display, ([0037] “display unit 5”), that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is understood that the blue 
The above cited functions are computer-implemented, which therefore necessitate associated non-transitory recording medium storing a computer readable region display program, as from the inclusion of signal processor 10, as in [0046] (“The display unit 5 displays the analysis result of the cartilage 52 obtained by the signal processor 10.”) and [0048] (“The signal processing program is a program that causes the signal processor 10 to implement a signal processing method according to one embodiment of this disclosure.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Baba and Kiyan because the combination of displaying multiple regions of low-luminance in different modes, e.g., color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, which is beneficial in diagnosis and surgical planning. 
Regarding Claim 3, the modified apparatus of Baba teaches all the limitations of Claim 1, as discussed above. Furthermore, Baba teaches wherein the determined low-luminance region is sandwiched between the plurality of high-luminance regions in a depth direction of the subject on the medical image, as demonstrated in Fig. 6, re-produced above, where the low-luminance regions (amniotic fluid 63 and fetal low-echo region 66) are sandwiched between the high-luminance regions (uterus 62, fetal anterior section in high-echo region 65, and fetal posterior section in high-echo region 67), in a depth direction, as indicated by the ultrasound beam, b.
Regarding Claim 4, the modified apparatus of Baba teaches all the limitations of Claim 1, as discussed above. Furthermore, Baba teaches wherein the determined low-luminance region is sandwiched between the plurality of high-luminance regions in a direction along a surface of the subject on the medical image, as demonstrated in Fig. 6, reproduced above, where the low-luminance region (amniotic fluid 63) is sandwiched between the plurality of high-luminance regions (uterus 62, fetal 
Regarding Claim 17, Baba teaches a region display method, [0064] (“The ultrasonic image rendering method”), comprising determining a low-luminance region on a medical image related to a biotissue inside a subject based on a luminance value of a pixel constituting the medical image, the low-luminance region having a relatively low luminance and being sandwiched between a plurality of high-luminance regions having a relatively high luminance, [0101] (“along the depth direction of the ultrasonic beams b, a probe surface 60, a fat layer 61, a uterus 62, amniotic fluid 63, a fetal surface 64, a fetal anterior section in high-echo region 65, a fetal low echo region 66, and a fetal posterior section in high echo region 67 are generated by the volume data generating unit 7 as the volume data. Regions F denoted by oblique lines […] have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions). The uterus 62, the fetal anterior section in high-echo region 65 and the fetal posterior section in high-echo region 67 are high-echo regions, and the fat layer 61, the amniotic fluid 63 and the fetal low-echo region 66 are low-echo regions.”), and Fig. 6, re-produced below. 
However, Baba does not explicitly teach a display that displays the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region.
In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a region display method, ([0001] “This disclosure relates to a method […] for ultrasonic diagnosis”), comprising displaying the determined low-luminance region on the medical image in a display mode different from that of a further low-luminance region other than the determined low-luminance region ([0061] “Each pixel is 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Baba and Kiyan because the combination of displaying multiple regions of low-luminance in different modes, e.g., color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, which is beneficial in diagnosis and surgical planning.
Regarding Claim 19, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display highlights the determined low-luminance region on the medical image, and the display mode of the determined low-luminance region is different from that of all regions of the medical image other than the determined low luminance region.
	In an analogous ultrasonic diagnosing field of endeavor, Kiyan teaches a medical image display apparatus, ([0036] “ultrasonic diagnosing device 1”), wherein the display, ([0037] “display unit 5”), highlights the determined low-luminance region on the medical image, ([0061] “the luminance level is displayed in association with a color tone,” where the display of a specific color tone is interpreted as highlighting), and the display mode of the determined low-luminance region is different from that of all regions of the medical image other than the determined low luminance region ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Baba and Kiyan because the combination of highlighting the determined low-luminance region on the medical image, e.g., with a color, is advantageous to a user, as the user can clearly see on the display the different levels of luminance, specifically determined low-luminance, which is beneficial in diagnosis and surgical planning.

Claims 2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) and Kiyan et al. (US 20170035386), as applied to Claim 1, in view of Kamiyama (US 20060020205).
Regarding Claim 2, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus Baba does not explicitly teach wherein, when there is a pixel having a higher luminance than a pixel in at least two directions facing each other across the pixel, the hardware processor determines the latter pixel as the determined low-luminance region.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein, when there is a pixel having a higher luminance than a pixel in at least two directions facing each other across the pixel, the hardware processor determines the latter pixel as the determined low-luminance region, ([0147] “The maximum luminance level holding operation is a calculation in which pixels having the maximum luminance level is selected from pixels spatially corresponding in the frames from F1 to Fn to thereby generate new image data” and [0083] “The image processing device 20 has the functions of: altering a display color of 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Baba and Kamiyama because the comparison between contrast ratios of luminance are becoming increasingly important elements of diagnosis, as taught by Kamiyama in [0008].
Regarding Claim 5, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display mode means display color.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the display mode means display color, ([0085] “The luminance scale altering portion 22 has the function of: altering a color and/or color tone corresponding to some luminance level in the luminance scale used when causing the monitor 5 to display the image data stored in the image memory 12 by the luminance”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this emphasizes the predetermined area of luminance in the image data, as taught by Kamiyama in [0021], providing ease of use for a user.
Regarding Claim 6, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the hardware processor further determines a changed region, in which temporal change of a luminance value has occurred, in the determined low-luminance region, and the display displays the determined changed region in a display mode different from that of the determined low- luminance region other than the changed region.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the hardware processor further 

    PNG
    media_image2.png
    272
    314
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    407
    448
    media_image3.png
    Greyscale

	      Fig. 14 of Kamiyama			   	Fig. 15 of Kamiyama
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows the avoidance of false perception, in the 
Regarding Claim 7, the modified apparatus of Baba teaches all limitations of Claim 6, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display displays the determined changed region in display color different from that of the determined low-luminance region other than the changed region.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the display displays the determined changed region in display color different from that of the determined low-luminance region other than the changed region, ([0119] “by displaying the display color at a specified luminance level of the background B in another color, and after a lapse of a definite time, returning the display color at the pertinent luminance level to the initial color while displaying the display color at another luminance level in another color, it is possible reduce the influence of optical illusion. That is, because color tones in the background section at the same luminance level temporally change, it can be easily determined whether, for example, the entire region R of interest has the same luminance, or there are differences in the luminance level depending on a location” and Figs. 5 and 6 (bar scale on left side of image), re-produced below).

    PNG
    media_image4.png
    716
    409
    media_image4.png
    Greyscale

Figs. 5 and 6 of Kamiyama
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows for the achievement of better diagnostic information, as taught by Kamiyama in [0121].
Regarding Claim 8, the modified apparatus of Baba teaches all the limitations of Claim 7, as discussed above. Furthermore, Kamiyama teaches wherein the display changes a degree, ([0137] “The altered color is not limited to a single color. Altered colors different from one luminance level to another can be used to perform a display.”), where the altered colors are understood to be varying degrees of a single shade, if intended, to visually demonstrate different luminance levels, at which the display color of the changed region is varied in accordance with temporal change of the luminance value in the changed region, ([0119] “by displaying the display color at a specified luminance level of the background B in another color, and after a lapse of a definite time, returning the display color at the pertinent luminance level to the initial color while displaying the display color at another luminance level in another color, it is possible reduce the influence of optical illusion. That is, because color tones in the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because changing the degree at which the display color is varied allows for a user to easily differentiate the region of temporal change within the medical image.
Regarding Claim 9, the modified apparatus of Baba teaches all the limitations of Claim 8, as discussed above. Furthermore, Kamiyama teaches wherein, when temporal change of the luminance value in the changed region is stopped, the display reduces, over time, a degree, ([0171] “the luminance level of the image data increases and decreases according to gray scale in response to the signal intensity.”), where the gray scale is understood to be a degree, at which the display color of the changed region is varied, [0175] (“In this manner, according to the diagnostic image which has been superposition-displayed in the tone by the ultrasonic diagnostic apparatus 1A […] when the luminance level of a specified region of the diagnostic image decreases, or when it again increases after it has decreased once, since the tone of the relevant region changes”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows a user to easily identify the change in luminance level, as taught by Kamiyama in [0175].
Regarding Claim 10, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the hardware processor changes the display mode based on designation from a user.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the hardware processor changes 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this allows a user to select a display method of their choice, optimizing the process of ultrasonic diagnosis and comparison.
Regarding Claim 11, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display mode means display color, and the hardware processor changes sensitivity of a degree at which the display color is varied with respect to the luminance value of a pixel in the determined low-luminance region based on designation from a user.
In an analogous medical imaging field of endeavor, Kamiyama teaches a medical image display apparatus, ([0062] “The ultrasonic diagnostic apparatus 1”), wherein the display mode means display color, ([0085] (“the luminance scale altering portion 22 has the function of: altering a color and/or color tone corresponding to some luminance level in the luminance scale used when causing the monitor 5 to display the image data stored in the image memory 12 by the luminance, into a color and/or color tone that has been predesignated.”), and the hardware processor changes sensitivity of a degree at which the display color is varied, ([0099] “an altered color in regions in which the luminance level is the same”), with respect to a luminance value of a pixel in the determined low-luminance region based on designation from a user, ([0099] “a user designates a display method for display color of a B mode image by using the input device 4. The items to be designated as the display method for the display color of the B mode image is an altered color in regions in which the luminance level is the same, the display time when displaying, by the altered color, the regions in which the luminance level is the same, and the order of displaying the regions to be displayed in the altered color.”), where the maximum luminance level is based on the value of a pixel in the region, ([0147] “The maximum luminance level holding 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kamiyama because this makes it easier to observe the overall diagnostic images, benefiting the user, as taught by Kamiyama in [0019].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) and Kiyan et al. (US 20170035386), as applied to Claim 1 in view of Miyachi (20120245468).
Regarding Claim 12, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Furthermore, Kiyan teaches a plurality of low luminance regions, ([0061] “Each pixel is disposed at a position on a display screen in association with a corresponding position in the analysis region, and has a luminance level corresponding to an echo intensity at the corresponding position in the analysis region. In this embodiment, for example, the luminance level is displayed in association with a color tone which gradually changes in an order of red, orange, yellow, green, blue, and dark blue, as the luminance level changes from high to low,” where it is understood that the green, blue, and dark blue color tones are a plurality of low luminance regions, for example).
However, the modified apparatus of Baba does not explicitly teach wherein the hardware processor determines the determined low-luminance region is closest to a center of the medical image.
In an analogous medical imaging field of endeavor, Miyachi teaches a medical image display apparatus, ([0060] “an ultrasound diagnostic apparatus”), wherein the hardware processor, ([0112] “A low luminance region detector 16”), determines the low-luminance region, ([0116] “a low luminance region L”) closest to a center of the medical image (as shown in Fig. 10, re-produced below).

    PNG
    media_image5.png
    192
    319
    media_image5.png
    Greyscale

Fig. 10 of Miyachi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Miyachi because identifying the low luminance region is one of a plurality of low luminance regions that is closest to a center of the medical image ensures the region of interest (the low luminance region or regions) will be able to be most accurately diagnosed or examined by a user; since it is in the center, it will not be cut off by the sides of the medical image, which would make diagnosis or examination more difficult. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) and Kiyan et al. (US 20170035386), as applied to Claim 1, further in view of Kanayama (US 20170150948).
Regarding Claim 13, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. Baba teaches displaying the medical image before the determined low-luminance region is determined, ([0081] “The display unit 10 displays an ultrasonic image generated by the ultrasonic image generating unit 9.”), and displaying the medical image in which the determined low-luminance region after the determined low-luminance region is determined ([0101] “Regions F denoted by oblique lines in FIG. 6 have weak reflected echo signals with low luminance which are displayed darkly (low-echo regions), and the regions without oblique lines have strong reflected echo signals with high luminance which are displayed brightly (high-echo regions).”).
 However, the modified apparatus of Baba does not explicitly teach a simultaneous display.

 It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kanayama because this allows a user to visually see the difference between the before and after of the determination of the low-luminance region.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) and Kiyan et al. (US 20170035386), as applied to Claim 1, in view of Hashimoto (US 20070265529). 
Regarding Claim 14, the modified apparatus of Baba teaches all limitations of Claim 1, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the display displays area information indicating an area value of the determined low-luminance region.
In an analogous medical imaging field of endeavor, Hashimoto teaches a medical image display apparatus, ([0021] “an ultrasonic diagnostic apparatus 1”), wherein the display displays area information indicating an area of the determined low-luminance region, ([0029] “The image display section 40 displays the cross-section image sequentially produced by the cross-sectional image producing section 31, the TIC image produced by the TIC image producing section 32 and property-of-ultrasound image produced by the property-of-ultrasound image producing section 33,” [0051] “The TIC image producing section 32 determines an average brightness value of all pixels in the region of interest defined in the cross-sectional image”, and [0077] “A property of ultrasound transmitted to the subject 100 is represented as numeric values indicating a property value of ultrasound at regular intervals to produce a property of ultrasound image 400”, where both the TIC image and the property of ultrasound image 

    PNG
    media_image6.png
    539
    483
    media_image6.png
    Greyscale

Fig. 4 of Hashimoto
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hashimoto because this allows for an easy visual representation for a user to identify a region of low luminance, which is beneficial in diagnosis and examination.
Regarding Claim 16, the modified apparatus of Baba teaches all limitations of Claim 14, as discussed above. Furthermore, Hashimoto teaches wherein the display displays a seek bar, ([0055] “property-of-ultrasound image 400”), indicating a time position of the presently displayed medical image, ([0029] “The image display section 40 displays the cross-section image sequentially produced by the cross-sectional image producing section 31, […], and property-of-ultrasound image produced by the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hashimoto because the displaying of a seek bar makes it simple for a user to visually see the changes over time of the magnitude of the area value, which is advantageous in diagnosis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baba (US 20140018682) and Kiyan et al. (US 20170035386), and Hashimoto (US 20070265529), as applied to Claim 14 above, and further in view of Kanayama (US 20170150948).
Regarding Claim 15, the modified apparatus of Baba teaches all limitations of Claim 14, as discussed above. However, the modified apparatus of Baba does not explicitly teach wherein the area information indicates an area value of the determined low-luminance region in a numerical value format or a graph format.
In an analogous medical imaging field of endeavor, Kanayama teaches a medical display apparatus wherein the area information indicates an area value of the determined low-luminance region in a numerical value format or a graph format ([0057] “values of the attenuation constants are associated with colors by a color map 44,” where the color map 44 provides a numerical value format of the area value, and Fig. 4, re-produced below).

    PNG
    media_image7.png
    422
    462
    media_image7.png
    Greyscale

Fig. 4 of Kanayama
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Kanayama because this allows an operator to see a spatial distribution of the attenuation constants, or luminance, by referring to the attenuation image, as taught by Kanayama in [0057].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793              

/Oommen Jacob/               Primary Examiner, Art Unit 3793